"The opinion of the court was delivered by
Valentine, J.:
The only question involved in this case is with reference to the proper construction of a contract of insurance, entered into between Frederick Felix and the Grand Lodge of the Ancient Order of United Workmen of the State of Kansas.
It appears from the record, that some years prior to 1866, Frederick Felix was married to Caroline-, and by her *82had two children, William Frederick and August. Afterward, and in 1866, Caroline obtained a divorce from Frederick. On January 27, 1868, Frederick was married to Lena Kester, and by her had one child, born January 13, 1869, and named William. In September, 1869, Lena obtained a divorce from Frederick, and, by a settlement between the parties, Lena obtained from Frederick, for herself and child, the sum of $2,000. In 1872 Frederick again married Caroline,' and they lived together as husband and wife until he died in 1882. Prior to his death, and on August 3, 1881, the Grand Lodge of the Ancient Order of United Workmen of the State of Kansas issued a certificate of insurance to Frederick, providing, among other things, that Frederick should “participate in the beneficiary fund of the order to the amounff.of $2,000, which sum shall, at his death, be paid to his wife and children by the said Grand Lodge.” On May 12, 1882, Frederick died, leaving the said Caroline, Lena, William Frederick, August, and William surviving him. The said Gra id Lodge of the Ancient Order of United Workmen is now ready and willing to pay the said sum of $2,000 to the person or persons who are entitled to receive the same; and the only question now to be determined is who that person or those persons are. The court below decided that Caroline was entitled to receive one-half of such fund, and that William Frederick, August, and William were each entitled to receive one-sixth thereof. The said William, being dissatisfied with this decision, now brings the case to this court. He claims that, instead of being entitled to receive only one-sixth of said fund, as the court below decided, he is entitled to receive one-fourth thereof. We think he is correct. This fund is no part of the assets of the estate of Frederick. It does not go to his administrator or heirs, and is not liable for his debts; but it must be paid out by the said Grand Lodge solely in accordance with the terms of the original contract entered into between Frederick and the said Grand Lodge. The statutes of Kansas with reference to descents and distribution have no *83possible application to this case; for such statutes apply only to the estates of deceased persons. As before stated, this fund is no part of the estate of the said Frederick Felix. How, then, shall this fund be paid out or distributed ? The said contract provides that it shall “be paid to his [Frederick’s] wife and children;” and it is admitted by all the parties that his wife and children were, at the time the contract was made, and are now, the said Caroline, William Frederick, August, and William. And as the contract provides that this fund shall “be paid to his wife and children,” without designating in what proportions the same shall be paid, we think the same should be paid to his wife and children equally. Each should receive an equal share; or, in other words, each should receive one-fourth of such fund. This is the natural construction of the language of the contract. Suppose that the contract had provided that the fund should be paid to his brother and sisters, there being one brother and three sisters; or to his brothers and sister, there being three‘brothers and one sister; or to his son and daughters, there being one son and three daughters; or to his sons and daughter, there being three sons and one daughter: would one-half of the fund go to the single person named in any one of these suppositions, and the other half, after being divided into three parts, or into sixths of the whole, go to the other three persons? Counsel for both parties say not. Counsel for William says the fund should be distributed as we have indicated; while counsel for Caroline, William Frederick, and August, claims that no portion of the fund in this particular case should be paid to William. And this he claims for the reason that William was never any part of the family of Frederick, but always lived with his mother, Lena, and was taken care of by her; and also because of the settlement made between Frederick and Lena at the time divorce was granted to Lena.
Now we do not think that these matters can enter into the consideration of this case at all. The contract by which this fund was created was entered into solely between Frederick *84and the Grand Lodge of the Ancient Order of United Workmen of the State of Kansas. It cannot be supposed that this grand lodge had any knowledge of the private affairs or the previous domestic relations existing between Frederick and Lena, or of the settlement which had previously been made between them, and certainly nothing of this kind was embodied in the contract entered into between Frederick and this grand lodge. And it must be supposed that this grand lodge understood the language which it used in the contract, and that it intended to make just the kind of contract which it did in fact make, and that it intended to bind itself to perform just what it agreed to perform, and did not intend to be bound by any secret arrangements, or settlements, or understandings previously entered into or at any time existing between Frederick and Lena.
We think this grand lodge is simply bound to pay in accordance with the terms of its contract; andjts contract says that it shall pay the fund to the “ wife and children ” of Frederick, which, according to all well-settled rules of construction, means the wife and children equally. (Hamilton v. Pitcher, 53 Mo. 334, 336.)
The judgment of the court below will be reversed, and the cause remanded for further proceedings in accordance with this opinion.
Horton, C. J., concurring.
Brewer, J., dissenting. .